DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Becerra fails to teach or suggest “wherein a non-compressed distance between a peak of a corrugation of said first plurality of corrugations and a trough of said corrugation of said first plurality of corrugations is less than said non-compressed axial thickness” as required by independent claim 24, which refers to a non-compressed axial thickness of the annular ring after having the surface geometry incorporated as illustrated in FIG. 4A in which annular gasket substrate 46 has a thickness greater than the vertical distance between the peaks and troughs on surface 42a is noted but is not considered persuasive because Becerra does disclose this claim limitation.  The annotated sketch below shows the non-compressed axial thickness of the annular ring compared to the non-compressed distance between the peak and trough of a corrugation.  Further, the distance between the peak and trough of a corrugation would have to be less than the total thickness of the annular ring.  Applicant references Fig. 4A which similarly shows that the distance between the peak and trough of a corrugation is less than the axial thickness B.  It appears impossible not to satisfy this limitation.
Claim Objections
Claim 24 is objected to because of the following informalities:  the quotation mark at the end of the claim should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 8, 10, 11, 15, 17, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becerra (US 5,421,594).
Regarding claim 24, Becerra discloses a method of making a corrugated metal gasket for use between flanges (e.g. 2, Fig. 1, abstract), the method comprising: providing an annular ring made from a raw stock material (e.g. 14, Fig. 2, col. 10, lines 19-29); machining a first plurality of substantially uniform corrugations into a first axial surface of said annular ring (e.g. 30/32, Fig.’s 2 and 4, col. 10, lines 34-41, and col. 12, lines 56-63, wherein the definition of “milling” is a machining process of using rotary cutters to remove material from a workpiece, and such milling requires machining the corrugations into the upper surface of the annular ring); and machining a second plurality of substantially uniform corrugations into a second axial surface of said annular ring (e.g. 30/32, Fig.’s 2 and 4, col. 10, lines 34-41, and col. 12, lines 56-63, as explained above wherein “milling” requires machining the corrugations into the lower surface of the annular ring), wherein said annular ring has a non-compressed axial thickness after said machining of said first plurality of substantially uniform corrugations and said machining of second plurality of substantially uniform corrugations (e.g. see sketch below), wherein a non-compressed distance between a peak of a corrugation of said first plurality of corrugations and a trough of said corrugation of said first plurality of corrugations is less than said non-compressed axial thickness (e.g. see sketch below).

    PNG
    media_image1.png
    232
    561
    media_image1.png
    Greyscale

Regarding claim 2, Becerra further discloses that the providing the annular ring includes machining the selected raw stock material to produce an annular ring shape (e.g. col. 10, lines 25-28).
Regarding claim 8, Becerra further discloses that the first axial surface and the second axial surface are coated with graphite (e.g. 16, Fig. 4, col. 9, lines 33-37).
Regarding claim 10, Becerra further discloses that a pitch between adjacent corrugations in the first axial surface and the second axial surface is at least 0.125 inches (e.g. 20, Fig. 5B, col. 13, lines 47-48).
Regarding claim 11, Becerra further discloses that a pitch between adjacent corrugations in the first axial surface and the second axial surface is about 0.250 inches (e.g. 20, Fig. 5B, col. 13, lines 47-48).
Regarding claim 15, Becerra discloses a corrugated metal gasket made according to the method of claim 1 (e.g. 2, as described below for claim 1).
Regarding claim 17, Becerra discloses a corrugated metal gasket made according to the method of claim 8 (e.g. 2, as described above for claim 8).
Regarding claim 21, Becerra further discloses that the thickness of the corrugated metal gasket is up to 0.197 inches (e.g. col. 13, lines 35-38 and 47-48 wherein a ¼ inch corrugation with a 45° corrugation angle and a material thickness of 0.018 inches will result in an overall thickness of 0.125 inches + 0.018 inches = 0.143 inches).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) alone.
Regarding claim 9, Becerra further discloses that the raw stock material is selected to have a thickness (e.g. as described above) but does not explicitly disclose that the thickness is 0.250 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select a thickness of 0.250 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the thickness is a result effective variable (e.g. col. 13, lines 35-43) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further, Applicant has not disclosed that this thickness provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, a thickness of 0.250 inches would provide the expected benefit of sealing between flanges with a larger gap between the flanges and/or with a greater amount of differential movement between the flanges.
Regarding claim 19, Becerra further discloses that the corrugated metal gasket has an outside diameter (e.g. col. 10, lines 6-8) but does not explicitly disclose that the outside diameter is between 6.12 and 6.88 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select an outside diameter of between 6.12 and 6.88 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the outside diameter is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further, Applicant has not disclosed that this outside diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, an outside diameter between 6.12 and 6.88 inches would provide the expected benefit of maximizing the sealing area of flanges with sealing surfaces having a diameter of about 7 inches.
Regarding claim 20, Becerra further discloses that the corrugated metal gasket has an inside diameter (e.g. col. 10, lines 6-8) but does not explicitly disclose that the inside diameter is 4.87 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select an inside diameter of 4.87 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the inside diameter is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further, Applicant has not disclosed that this inside diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, an inside diameter of 4.87 inches would provide the expected benefit of maximizing the sealing area without blocking the openings of pipelines with bores having a diameter of about 4.75 inches.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 2 above, and further in view of Pollock et al (US 2004/0118510).
Regarding claim 3, Becerra discloses the invention substantially as applied above and further discloses that the machining the raw stock material includes circle shear cutting (e.g. col. 10, lines 25-28) but Becerra does not disclose that the machining the raw stock material includes use of a water jet or a laser.  Pollock teaches a method of making a corrugated metal gasket for use between flanges (e.g. 10, Fig. 3, abstract), the method comprising: providing an annular ring made from a raw stock material (e.g. Fig. 1, paragraph 0034), wherein the providing the annular ring includes machining the selected raw stock material to produce an annular ring shape (e.g. Fig. 1, paragraph 0034), and wherein the machining the raw stock material includes use of a water jet or a laser (e.g. paragraph 0034).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a water jet as taught by Pollock to machine the raw stock material of Becerra because inasmuch as the references disclose these elements as art recognized equivalents for cutting metal gaskets, the simple substitution of one known, equivalent element for another is considered obvious.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 24 above, and further in view of Efremov (US 2007/0241516).
Regarding claim 4, Becerra discloses the invention substantially as applied above and further discloses that the providing the annular ring includes forming the selected raw stock material into an annular ring shape (e.g. col. 10, lines 19-28) but Becerra does not disclose forming an initially straight strip of the selected raw stock material into an annular ring shape by welding opposing ends of the initially straight strip.  Efremov teaches a method of making a corrugated metal gasket for use between flanges (e.g. Fig. 1, abstract), the method comprising: providing an annular ring made from a raw stock material (e.g. paragraph 0030); forming a first plurality of substantially uniform corrugations into a first axial surface of said annular ring (e.g. Fig. 1, paragraph 0030); and forming a second plurality of substantially uniform corrugations into a second axial surface of said annular ring (e.g. Fig. 1, paragraph 0030), wherein the providing the annular ring includes forming an initially straight strip of the selected raw stock material into an annular ring shape by welding opposing ends of the initially straight strip (e.g. paragraph 0030).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to provide the annular ring of Becerra by forming an initially straight strip of the selected raw stock material into an annular ring shape by welding opposing ends of the initially straight strip as taught by Efremov because both the cutting method of Becerra and the welding method of Efremov are known functional equivalents of one another for forming annular metal gasket rings and the simple substitution of one known, equivalent element for another is considered obvious.
Claims 5-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 24 above, and further in view of Shinoda et al (US 2003/0011143).
Regarding claim 5, Becerra discloses the invention substantially as applied above and further discloses that the machining a first plurality of substantially uniform corrugations includes cutting a corrugated profile (e.g. col. 12, lines 56-63 wherein milling requires cutting) but Becerra does not explicitly disclose that the machining a first plurality of substantially uniform corrugations includes cutting a corrugated profile by radial machining of the said first axial surface.  Shinoda teaches a method of making a metal gasket for use between flanges (e.g. 13, Fig. 2, claim 7), the method comprising: providing an annular ring made from a raw stock material (e.g. paragraphs 0044, 0049 and 0050); machining a first plurality of grooves into a first axial surface of said annular ring (e.g. paragraph 0050); and machining a second plurality of grooves into a second axial surface of said annular ring (e.g. paragraph 0050), wherein the machining a first plurality of grooves includes cutting a grooved profile by radial machining of said first axial surface (e.g. paragraph 0050).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use radial machining as taught by Shinoda to cut the corrugated profile of Becerra because such is a known method for cutting desired geometries into gasket faces and the radial machining would provide the expected benefit of ensuring a uniform geometry around the gasket, thus ensuring that the corrugations of Becerra are concentric, circular and parallel as desired (e.g. col. 10, lines 34-41).
Regarding claim 6, the combination of Becerra and Shinoda further discloses that it is known in the art to form a desired corrugated geometry by milling (e.g. Becerra, col. 12, lines 56-63).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to subsequently mill the corrugated profile of Becerra and Shinoda to form the desired corrugated geometry because such is a known method in the art that would provide the expected benefit of providing the fine details of the geometry that lathes are not capable of providing.
Regarding claim 7, the combination of Becerra and Shinoda further discloses that the first axial surface and the second axial surface are coated with graphite (e.g. Becerra, 16, Fig. 4, col. 9, lines 33-37).
Regarding claim 16, the combination of Becerra and Shinoda discloses a corrugated metal gasket made according to the method of claim 7 (e.g. Becerra, 2, as modified by Shinoda as described above for claim 7).
Claims 12-14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 24 above, and further in view of Weisbrodt et al (US 2004/0135322).
Regarding claim 12, Becerra discloses the invention substantially as applied above but does not disclose providing an outer guide ring to the corrugated metal gasket.  Weisbrodt teaches a method of making a corrugated metal gasket for use between flanges (e.g. 1, Fig.’s 1 and 3, claim 1), the method comprising: providing an outer guide ring to the corrugated metal gasket (e.g. 3, Fig. 1, or 3", Fig. 3).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to add the outer guide ring as taught by Weisbrodt to the gasket of Becerra because such is a known element that would improve the gasket by limiting compression (e.g. paragraph 0028), thus reducing the chance of damage to the gasket from excessive compression.
Regarding claim 13, the combination of Becerra and Weisbrodt further discloses that providing the outer guide ring includes machining an annular groove into an outer annular edge of the annular ring, said outer annular edge disposed between the first axial surface and the second axial surface, and attaching the outer guide ring into the annular groove (e.g. Weisbrodt, Fig. 3).
Regarding claim 14, the combination of Becerra and Weisbrodt further discloses that the outer guide ring is unitary and formed from the annular ring (e.g. Weisbrodt, Fig. 3 wherein the guide ring would similarly be formed from the annular ring of Becerra).
Regarding claim 18, the combination of Becerra and Weisbrodt discloses a corrugated metal gasket made according to the method of claim 12 (e.g. Becerra, 2, as modified by Weisbrodt as described above for claim 12).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.L./Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678